UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7765



BRYANT MOORE,

                                           Petitioner - Appellant,

          versus


JON OZMINT, Director of South Carolina
Department of Corrections; HENRY MCMASTER,
Attorney General of South Carolina,

                                          Respondents - Appellees.



                            No. 06-7874



BRYANT MOORE,

                                           Petitioner - Appellant,

          versus


JON OZMINT, Director of South Carolina
Department of Corrections; HENRY MCMASTER,
Attorney General of South Carolina,

                                          Respondents - Appellees.



Appeals from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (8:06-cv-00990-GRA)
Submitted:   December 22, 2006           Decided:   January 22, 2007


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bryant Moore, Appellant Pro Se. Melody Jane Brown, Donald John
Zelenka, OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 - 2 -
PER CURIAM:

            Bryant Moore seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and dismissing

as untimely his 28 U.S.C. § 2254 (2000) petition.             The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district   court    is   debatable    or   wrong    and   that     any

dispositive procedural ruling by the district court is likewise

debatable.     Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).         We have independently reviewed the

record and conclude that Moore has not made the requisite showing.

Accordingly,    we    deny    Moore’s   motion   seeking      issuance   of    a

certificate of appealability and dismiss the appeals.             We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                     DISMISSED




                                    - 3 -